                Case 2:20-cv-01262-JHS Document 1 Filed 03/04/20 Page 1 of 6



 1                       UNITED STATES DISTRICT COURT
 2
                                   FOR THE
                       EASTERN DISTRICT OF PENNSYLVANIA
 3

 4
     PEARLINE RIDDICK,        )
 5                            )
             Plaintiff        )
 6
                              )
 7       v.                   ) Case No.:
                              )
 8   PENN CREDIT CORPORATION, ) COMPLAINT AND DEMAND FOR
 9
                              ) JURY TRIAL
             Defendant        )
10                            )
11

12                                      COMPLAINT
13
           PEARLINE RIDDICK (“Plaintiff”), by and through her attorneys,
14
     KIMMEL & SILVERMAN, P.C., alleges the following against PENN CREDIT
15

16
     CORPORATION (“Defendant”):

17                                   INTRODUCTION
18
           1.      Plaintiff’s Complaint is based on the Telephone Consumer Protection
19
     Act (“TCPA”).
20

21                            JURISDICTION AND VENUE

22         2.      Jurisdiction of this Court arises pursuant to 28 U.S.C. § 1331. See
23
     Mims v. Arrow Fin. Services, LLC, 132 S. Ct. 740, 747, 181 L. Ed. 2d 881 (2012).
24
           3.      Defendant conducts business in the Commonwealth of Pennsylvania
25

     and as such, personal jurisdiction is established.
                                                1

                                    PLAINTIFF’S COMPLAINT
                Case 2:20-cv-01262-JHS Document 1 Filed 03/04/20 Page 2 of 6



 1         4.      Venue is proper pursuant to 28 U.S.C. § 1391(b)(2).
 2
                                           PARTIES
 3
           5.      Plaintiff is a natural person residing in Philadelphia, Pennsylvania
 4

 5   19139.
 6
           6.      Plaintiff is a “person” as that term is defined by 47 U.S.C. § 153(39).
 7
           7.      Defendant is a business entity with its principal place of business
 8

 9
     located at 916 South 14th Street, Harrisburg, Pennsylvania 17104.

10         8.      Defendant is a “person” as that term is defined by 47 U.S.C.
11
     §153(39).
12
           9.      Defendant acted through its agents, employees, officers, members,
13

14   directors, heirs, successors, assigns, principals, trustees, sureties, subrogees,

15   representatives, and insurers.
16
                                FACTUAL ALLEGATIONS
17
           10.     Plaintiff has a cellular telephone number.
18

19         11.     Plaintiff has only used her number as a cellular telephone number.

20         12.     Defendant called Plaintiff on her cellular telephone on a repetitive
21
     and continuous basis.
22
           13.     When contacting Plaintiff, Defendant used an automatic telephone
23

24   dialing system and automatic and/or pre-recorded messages.
25



                                                2

                                      PLAINTIFF’S COMPLAINT
              Case 2:20-cv-01262-JHS Document 1 Filed 03/04/20 Page 3 of 6



 1         14.   Plaintiff knew Defendant was calling her using an automatic telephone
 2
     dialing system and automatic and/or pre-recorded messages as she received calls
 3
     from Defendant that began with a delay or pause and/or a pre-recorded message
 4

 5   prior to a live representative of Defendant coming on the line.
 6
           15.   Defendant’s telephone calls were not made for “emergency purposes.”
 7
           16.    Desiring to stop these repeated, unwanted calls, Plaintiff spoke to
 8

 9
     Defendant soon after the calls began and revoked any previous consent that

10   Defendant had to contact her.
11
           17.    Defendant heard and acknowledged this request to stop calling.
12
           18.    Once Defendant was aware that its calls were unwanted and was told
13

14   to stop calling, there was no lawful purpose to making further calls, nor was there

15   any good faith reason to place calls.
16
           19.    In spite of her repeated instruction to stop calling her cellular
17
     telephone, Defendant instead continued to call her repeatedly.
18

19         20.    Plaintiff found Defendant’s repeated calls to be harassing, invasive,

20   frustrating, annoying, and upsetting.
21
           21.    Upon information and belief, Defendant conducts business in a
22
     manner which violates the Telephone Consumer Protection Act.
23

24

25



                                               3

                                     PLAINTIFF’S COMPLAINT
              Case 2:20-cv-01262-JHS Document 1 Filed 03/04/20 Page 4 of 6



 1

 2
                                 COUNT I
 3                        DEFENDANT VIOLATED THE
                    TELEPHONE CONSUMER PROTECTION ACT
 4

 5         22.    Plaintiff incorporates the forgoing paragraphs as though the same were
 6
     set forth at length herein.
 7
           23.    Defendant initiated multiple automated telephone calls to Plaintiff’s
 8

 9
     cellular telephone using an automatic telephone dialing system and automatic

10   and/or pre-recorded messages
11
           24.    Defendant’s calls to Plaintiff were not made for “emergency
12
     purposes.”
13

14         25.    After Plaintiff told Defendant to stop calling, the Defendant knew or

15   should have known it did not have consent to call and/or that any consent it
16
     thought it had was revoked, yet willfully and/or knowingly continued to place calls
17
     to Plaintiff’s cellular telephone using an automatic telephone dialing system and/or
18

19   pre-recorded voice.

20         26.    Defendant’s acts as described above were done with malicious,
21
     intentional, willful, reckless, wanton and negligent disregard for Plaintiff’s rights
22
     under the law and with the purpose of harassing Plaintiff.
23

24

25



                                               4

                                    PLAINTIFF’S COMPLAINT
              Case 2:20-cv-01262-JHS Document 1 Filed 03/04/20 Page 5 of 6



 1         27.    The acts and/or omissions of Defendant were done unfairly,
 2
     unlawfully, intentionally, deceptively and fraudulently and absent bona fide error,
 3
     lawful right, legal defense, legal justification or legal excuse.
 4

 5         28.    As a result of the above violations of the TCPA, Plaintiff has suffered
 6
     the losses and damages as set forth above entitling Plaintiff to an award of
 7
     statutory, actual and trebles damages.
 8

 9

10                                 PRAYER FOR RELIEF
11
           WHEREFORE, Plaintiff, PEARLINE RIDDICK, respectfully prays for a
12
     judgment as follows:
13

14                a.     All actual damages suffered pursuant to 47 U.S.C. §

15                       227(b)(3)(A);
16
                  b.     Statutory damages of $500.00 per telephone call pursuant to 47
17
                         U.S.C. § 227(b)(3)(B);
18

19                c.     Treble damages of $1,500.00 per telephone call pursuant to 47

20                       U.S.C. §227(b)(3) or alternatively that amount for all calls
21
                         made after Defendant was notified that they were calling the
22
                         wrong person and wrong number;
23

24                d.     Injunctive relief pursuant to 47 U.S.C. § 227(b)(3);
25
                  e.     Any other relief deemed appropriate by this Honorable Court.

                                                 5

                                     PLAINTIFF’S COMPLAINT
               Case 2:20-cv-01262-JHS Document 1 Filed 03/04/20 Page 6 of 6



 1

 2
                                DEMAND FOR JURY TRIAL
 3
            PLEASE TAKE NOTICE that Plaintiff, PEARLINE RIDDICK, demands a
 4

 5   jury trial in this case.
 6
                                           RESPECTFULLY SUBMITTED,
 7
       DATED: 3/4/20                       KIMMEL & SILVERMAN, P.C.
 8

 9
                                          By: /s/Amy L. B. Ginsburg
10                                           AMY L. B. GINSBURG
11
                                             Attorney ID # 202745
                                             Kimmel & Silverman, P.C.
12                                           30 E. Butler Pike
                                             Ambler, PA 19002
13
                                             Phone: (215) 540-8888
14                                           Fax: (877) 788-2864
                                             Email: teamkimmel@creditlaw.com
15

16

17

18

19

20

21

22

23

24

25



                                             6

                                   PLAINTIFF’S COMPLAINT
